
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(ee)


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT is made as of September 17, 2004 among
DPL INC., an Ohio corporation ("DPL"), The Dayton Power and Light Company, an
Ohio corporation ("DP&L" and, together with DPL, the "Company"), and Gary
Stephenson ("Mr. Stephenson") under the following circumstances:

A.DPL is a holding company headquartered in Dayton, Ohio, having as its
principal subsidiary DP&L.

B.The Company desires to employ Mr. Stephenson as Vice President—Commercial
Operations of the Company, and Mr. Stephenson desires to accept such employment
with the Company, subject to the terms and conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:

        Section 1. Employment and Duties/Residence.

        (a)   Company hereby employs Mr. Stephenson as Vice President—Commercial
Operations of the Company and Mr. Stephenson hereby accepts such employment. In
such capacity, Mr. Stephenson shall report directly to the President and Chief
Executive Officer of the Company and shall have primary responsibility for
managing the Company's composite commodity portfolio consisting of (1) all
energy products involved in the PJM market (energy, capacity, spinning reserves,
FTRs, etc.), (2) procurement of gas, oil and coal, (3) emission allowances,
(4) retail customer load obligations, and (5) services to municipal power
authorities. Mr. Stephenson's primary employment objectives are to
(i) transition the Company into the PJM market, (ii) ensure that the Company
optimizes the value of the Company's generation assets, (iii) minimize the cost
of providing commodity power to the Company's retail load, (iv) minimize the
risks associated with the Company's existing positions and (v) ensure compliance
with the Company's "Risk Policies and Procedures" (a copy of which has been
provided to Mr. Stephenson), as in effect from time to time. Mr. Stephenson
shall also perform such other and further duties as may be assigned to him from
time to time by the Chief Executive Officer or the Board of Directors of DPL.
During the Term, Mr. Stephenson shall devote his entire business time and
attention to the performance of his duties hereunder and shall use his best
efforts to perform his duties hereunder faithfully and efficiently.

        (b)   Mr. Stephenson shall establish residency in the Dayton, Ohio
region no later than one year from the date of execution of this Agreement;
provided, however, if (i) the Company has notified or has made a decision to
notify Mr. Stephenson pursuant to Section 7 of its decision to terminate the
Agreement for any reason, (ii) Mr. Stephenson has notified or has made a
decision to notify the Company pursuant to Section 7 of his decision to
terminate the Agreement for any reason, (iii) either party is in breach of
contract or a breach is incipient, or (iv) a Change of Control (as defined in
Exhibit B) has occurred or is incipient, then the residency requirement shall be
waived; provided, however, that clause (iv) shall not apply if the surviving
corporation assumes this Agreement and none of the other waiver conditions have
been satisfied.

        Section 2. Term.    The term of this Agreement (the "Term") shall
commence on September 17, 2004 and shall continue thereafter until terminated in
accordance with Section 7.

        Section 3. Compensation and Benefits.    Mr. Stephenson shall receive
the following compensation and benefits for his services during the Term. Except
as specifically stated herein or in the written terms of a benefit plan or
program to the contrary, such amounts shall be pro-rated for any calendar year
during which he is not employed for the entire year.

1

--------------------------------------------------------------------------------




        (a)   Base Salary. Mr. Stephenson shall receive a base salary at the
annual rate of $230,000 or such greater amount as the Compensation Committee of
the Board of Directors of DPL may determine from time to time in its sole
discretion (the "Base Salary"), to be paid in installments in accordance with
the Company's customary payroll practices.

        (b)   Participation in MICP. For each calendar year during the Term
(commencing with calendar year 2004), Mr. Stephenson shall have the opportunity
to receive an annual bonus under the Company's Management Incentive Compensation
Plan ("MICP").    Such bonus shall be subject to all terms and conditions of the
MICP, as in effect from time to time.

          (i)  For calendar year 2004, Mr. Stephenson will have the opportunity
to earn $140,000 at 100% of the target performance ("Target Award") in
accordance with the terms of the MICP and this amount will not be prorated to
reflect his period of employment during 2004. In no event will the MICP annual
bonus exceed 150% of Mr. Stephenson's target.

         (ii)  For remaining calendar years during the Term, assuming that the
MICP has not been amended or terminated, Mr. Stephenson's target annual award
under the MICP shall in no event be less than $140,000.

        (c)   Participation in LTIP. For each calendar year during the Term
(commencing with calendar year 2004), Mr. Stephenson shall have the opportunity
to participate in the Company's Long Term Incentive Plan ("LTIP").
Mr. Stephenson will vest in each award under the LTIP at the rate of 331/3% on
December 31 of each year after such award is granted (commencing with
December 31, 2004); provided he is employed by the Company on such date(s). As a
result, for example, Mr. Stephenson shall be 100% vested in the LTIP award
granted for the 2004 cycle on December 31, 2006 and shall be 100% vested in the
LTIP award granted for the 2005 cycle (if any) on December 31, 2007 (provided he
remains employed with the Company through the applicable date). All LTIP awards
shall be earned and paid in accordance with the terms of the LTIP (as in effect
from time to time).

          (i)  For calendar year 2004, Mr. Stephenson will be granted a target
award of $200,000 under the LTIP, payable at 100% of target performance.

         (ii)  For remaining calendar years during the Term, assuming that the
LTIP has not been amended or terminated, Mr. Stephenson's target annual award
under the LTIP shall in no event be less than $200,000.

        (d)   DPL's Executive Stock Ownership Guidelines. During the Term,
Mr. Stephenson will be required to comply with the provisions of DPL's Executive
Stock Ownership Guidelines (the "Guidelines") which require that Mr. Stephenson
achieve a specified minimum threshold of DPL share ownership within a specified
time period and thereafter maintain DPL share ownership at the requisite minimum
level. The minimum threshold of share ownership applicable to Mr. Stephenson as
Vice President—Commercial Operations will be determined under such Guidelines
established by DPL's Board of Directors and communicated to Mr. Stephenson.
Mr. Stephenson hereby agrees to elect to defer the payment of his awards under
the LTIP in the form of share equivalents up to the amount needed in order to
satisfy his share ownership requirements under the Guidelines. In addition, if
the awards under the LTIP are insufficient for Mr. Stephenson to satisfy such
share ownership requirements, Mr. Stephenson shall not be required to purchase
any additional shares in order to satisfy such requirements.

        (e)   Relocation Expenses. The Company will reimburse Mr. Stephenson for
costs and expenses reasonably incurred by him in relocating to the greater
Dayton, Ohio area as specified in Exhibit A attached. In addition, the Company
will reimburse Mr. Stephenson for up to three (3) months rental for temporary
housing in the greater Dayton, Ohio area, not to exceed $5,000 in the aggregate.
Mr. Stephenson shall provide the Company with a detailed statement showing a
breakdown of all such expenses subject to reimbursement. The Company shall
reimburse Mr. Stephenson for these expenses

2

--------------------------------------------------------------------------------




in any and all circumstances; provided, however, that Mr. Stephenson shall be
required to repay the amount of these expenses if and only if he voluntarily
terminates employment from the Company for other than Good Reason within the
12-month period commencing on the date specified in Section 2.

        (f)    Retirement, Welfare and Fringe Benefits. During the Term,
Mr. Stephenson shall be entitled to participate in and enjoy all of the employee
compensation and benefit plans and arrangements and all of the perquisites
provided to similarly situated Vice Presidents of the Company, or plans,
arrangements and perquisites providing Mr. Stephenson with at least equivalent
benefits thereunder (including without limitation medical, life and disability
insurance benefits, sick pay and qualified retirement benefits) in accordance
with the plans, practices, programs and policies of the Company in effect from
time to time, including participation in the Company's Key Employees Deferred
Compensation Plan, provided, however, the Company's obligation to provide the
same or equivalent benefits shall not apply to base salary, vacation benefits,
severance payments, MICP awards and LTIP awards, which will be provided solely
in accordance with the terms of this Agreement. In furtherance of, but without
limiting the foregoing, in the event that Mr. Stephenson is unable to perform
his duties hereunder as a result of incapacity due to physical or mental
illness, he shall receive compensation and benefits in accordance with the
Company's sick pay and short-term disability policies as in effect for
similarly-situated Vice-Presidents from time to time.

        (g)   Future Benefits. During the Term, Mr. Stephenson shall be entitled
to participate in or receive benefits under any employee benefit plan or
arrangement which may, in the future, be made generally available to all of the
Company's executives as a group, subject to and on a basis consistent with the
terms, conditions, and overall administration of such plan or arrangement.

        Section 4. Vacations.    During the Term, Mr. Stephenson shall be
entitled to paid vacation time of three weeks per calendar year; provided,
however, that during 2004, Mr. Stephenson shall be entitled to one week paid
vacation. Notwithstanding any provision of this Agreement to the contrary, in
the event of Mr. Stephenson's termination of employment from the Company from
any reason, he shall be entitled to receive payment for any accrued, but unused,
vacation time.

        Section 5. Expenses.    The Company shall promptly reimburse
Mr. Stephenson for all reasonable out-of-pocket expenses properly incurred by
him in connection with the performance of his duties hereunder in accordance
with the policies in effect and established from time to time by the Company. In
addition, the Company shall reimburse Mr. Stephenson for all out-of-pocket
expenses reasonably incurred for weekly travel between his residence in
Massachusetts and Dayton, Ohio during the period beginning on the date specified
in Section 2 and ending on June 30, 2005.

        Section 6. Withholdings.    The Company may withhold from any amounts
payable to Mr. Stephenson hereunder such federal, state or local taxes or other
amounts as the Company shall be required to withhold pursuant to applicable law
and any other deductions requested by Mr. Stephenson.

        Section 7. Termination.

        (a)   This Agreement, and Mr. Stephenson's employment hereunder, may be
terminated: (i) by the Company without Cause upon at least 30 days' prior
written notice to Mr. Stephenson; (ii) by the Company for Cause without prior
written notice; (iii) by Mr. Stephenson other than for Good Reason upon at least
90 days' prior written notice to the Company and (iv) by Mr. Stephenson for Good
Reason upon at least 30 days' prior written notice to the Company.

        (b)   In addition, this Agreement, and Mr. Stephenson's employment
hereunder, shall automatically terminate upon Mr. Stephenson's death or
Disability. In the event of Mr. Stephenson's death, any accrued but unpaid base
salary and vacation pay shall be paid to his estate and any accrued but unpaid
employee benefits shall be paid in accordance with the terms of the applicable
benefit plan or program or, if none, shall be paid to the beneficiary designated
by Mr. Stephenson to the Company in writing

3

--------------------------------------------------------------------------------




prior to his death. If a valid designation is not in effect, such benefits shall
be paid to his surviving spouse or, if none, to his estate.

        (c)   Upon the termination of this Agreement for any reason, except as
specifically stated herein (or in the Letter Agreement), this Agreement shall
forthwith be of no further force or effect and there shall be no further
liability on the part of either party, other than based upon: (i) its
obligations under this Agreement arising prior to such termination or (ii) the
obligations of such party which by their terms are to be performed after, or
which expressly survive the termination of this Agreement, as specified herein
or under the Letter Agreement. In furtherance of, but without limiting the
foregoing, the following provisions shall remain in effect following the
termination of this Agreement: (1) payment of relocation expenses to the extent
required under Section 3(e) hereof; (2) severance and other benefits payable to
Mr. Stephenson following termination of employment (to the extent he is eligible
therefor under the terms of this Agreement and/or the Letter Agreement), (3) the
provisions of Sections 7(d), 7(e), 9, 10 and 11 hereof (relating to cooperation,
return of property confidentiality and non-competition) and (4) the provisions
of Sections 12 through 21 (miscellaneous provisions) shall remain in effect
after termination of this Agreement.

        (d)   During the period commencing on the date Mr. Stephenson's
employment hereunder terminates for any reason (the "Termination Date") and
ending on the first anniversary of the Termination Date, Mr. Stephenson shall
cooperate with the Company (and its Affiliates) in matters relating to the
termination of Mr. Stephenson's employment hereunder and shall provide such
reasonable assistance (including such assistance as may be reasonably necessary
to facilitate a smooth and orderly transition of Mr. Stephenson's duties and
responsibilities) as the Company (or any of its Affiliates) may reasonably
request from time to time. Such assistance shall be provided by Mr. Stephenson
at such times and places as may be mutually convenient to Mr. Stephenson and the
Company (or its Affiliates), recognizing that Mr. Stephenson may be seeking new
employment, or may have commenced new employment, during such period. The
Company shall make every effort to accommodate Mr. Stephenson's schedule and
such requests shall be limited in both scope and amount to the extent necessary
to accomplish the required task. The Company shall reimburse Mr. Stephenson, in
accordance with the Company's customary policies, for all reasonable costs and
expenses reasonably incurred by Mr. Stephenson in connection with providing such
assistance to the Company (or its Affiliates).

        (e)   Upon termination of this Agreement for any reason, Mr. Stephenson
shall return to the Company on or prior to the Termination Date all property of
the Company or any of its Affiliates in Mr. Stephenson's possession or control
(including, without limitation, all correspondence, manuals, notes, notebooks,
reports, financial and other business records and information, computer records
and software, business or strategic plans, financial projections, computer
access codes and tangible property). Without limiting the generality of the
foregoing, Mr. Stephenson shall deliver to the Company on or prior to the
Termination Date all documents or other material (whether in written or
electronic form) in Mr. Stephenson's possession or control containing,
reflecting or constituting any Confidential Information and Mr. Stephenson shall
not retain any copies thereof.

        (f)    In the event of a termination of this Agreement for one of the
reasons specified in Section 7(a)(ii), 7(a)(iii) or 7(b) (i.e., by the Company
for Cause, by Mr. Stephenson for other than for Good Reason or on account of
Mr. Stephenson's death or Disability), the Company shall pay to Mr. Stephenson
as soon as reasonably practicable following his Termination Date, his accrued
but unpaid Base Salary and vacation pay, outstanding expense reimbursements, the
relocation expenses described in Section 3(e) (unless Mr. Stephenson terminates
employment for other than Good Reason within twelve months of the date specified
in Section 2) and any bonus or incentive compensation earned and vested but
which remains unpaid as of the Termination Date; provided, however, that the
terms of the MICP and the LTIP (and/or any payment elections previously made by
Mr. Stephenson thereunder) shall control the payment of his MICP and LTIP
benefits in the event such terms or

4

--------------------------------------------------------------------------------




elections conflict with this immediate payment provision. The respective
provisions of any employee benefit plan or program in which Mr. Stephenson
participates shall govern whether he is entitled to any benefits thereunder in
the event his employment is terminated for one of the reasons specified in the
first sentence of this Subsection (f). No other compensation or benefits shall
be payable to Mr. Stephenson in the event of a termination of employment for one
of those reasons.

        Section 8. Severance Payments.

        (a)   Concurrently with the execution and delivery of this Agreement
(i) the parties shall execute and deliver the letter agreement in the form
attached hereto as Exhibit B providing for the payment of severance benefits to
Mr. Stephenson in certain circumstances as described therein and (ii) the
parties shall also execute and deliver the agreement in the form attached hereto
as Exhibit C, which modifies certain terms of Exhibit B (Exhibit B and Exhibit C
are collectively referred to herein as the "Letter Agreement").

        (b)   In the event the Company terminates Mr. Stephenson's employment
without Cause or Mr. Stephenson terminates his employment for Good Reason, and
Mr. Stephenson is not entitled to receive severance benefits under paragraphs
3.A and 5 of the Letter Agreement in connection with such termination of such
employment, in addition to the compensation and benefits described in
Section 7(f), the Company shall pay to Mr. Stephenson the severance benefits
described in the following sentence. Mr. Stephenson shall be entitled to receive
severance pay in an aggregate amount equal to 100% of his Base Salary as in
effect on the Termination Date; provided, however, that if his termination
occurs within 12 months after the date specified in Section 2, he shall be
entitled to receive 200% of such Base Salary. Such severance pay shall be paid
in installments over the one-year or two-year period (as applicable) commencing
on the Termination Date, in accordance with the Company's customary payroll
practices. The obligations of the Company to make the severance payments to
Mr. Stephenson provided for in this Section 8(b) are expressly conditioned upon
the execution and delivery by Mr. Stephenson to the Company on the Termination
Date of a release (in form and substance reasonably satisfactory to the Company)
pursuant to which Mr. Stephenson will fully and unconditionally release any
claims which Mr. Stephenson may have against the Company and its Affiliates (and
their respective shareholders, owners, partners, officers, directors, members,
managers, employees, agents, attorneys and representatives) and the Company
shall have no obligation to make such severance payments to Mr. Stephenson
unless Mr. Stephenson executes and delivers such release to the Company on the
Termination Date.

        Section 9. Confidentiality.

        (a)   Subject to Section 9(b), Mr. Stephenson shall: (i) at all times,
keep and hold all Confidential Information in strict and complete confidence and
(ii) shall not at any time, directly or indirectly, use for any purpose
whatsoever, or disclose to any Person, any of the Confidential Information,
except to the extent directly related to and required by the performance of the
duties assigned to Mr. Stephenson by the Company (or any of its Affiliates)
hereunder. Mr. Stephenson shall take all appropriate measures to safeguard any
Confidential Information in his possession or control and to protect it against
unauthorized disclosure, misuse, loss or theft.

        (b)   If Mr. Stephenson becomes (or is reasonably likely to become)
legally compelled (pursuant to a subpoena, civil investigative demand, similar
process, or otherwise), or otherwise is requested by any Governmental Authority
having jurisdiction, to disclose any of the Confidential Information,
Mr. Stephenson shall promptly notify the Company of such fact so that the
Company may either seek a protective order (or other appropriate remedy or
assurances) or waive compliance with this Agreement, and Mr. Stephenson shall
consult with the Company (and its counsel) with respect to such disclosure and
shall cooperate in all reasonable efforts by the Company or any of its
Affiliates (and their counsel) to obtain a protective order (or other
appropriate remedy or assurances). In the event such protective order (or other
remedy or assurances) is not obtained or the Company waives compliance with this

5

--------------------------------------------------------------------------------




Agreement, Mr. Stephenson shall furnish only that portion of the Confidential
Information which is legally required to be so furnished and use reasonable
efforts to maintain and preserve the confidentiality of the Confidential
Information so furnished.

        (c)   In addition, Mr. Stephenson shall (i) keep and hold the existence
of this Agreement (and the terms and conditions hereof) in strict and complete
confidence and (ii) not at any time, directly or indirectly, disclose the
existence of this Agreement (or any of the terms or conditions hereof) to any
Person; provided, however, that Mr. Stephenson may disclose the existence of
this Agreement (and the terms and conditions hereof) to Mr. Stephenson's spouse,
family, attorney, account or financial advisor and as otherwise required by law
or legal process, if Mr. Stephenson instructs such Person that the information
so disclosed is confidential and shall not be disclosed to any other Person or,
in the case of any disclosure required by law or legal process, Mr. Stephenson
shall immediately notify the Company prior to any such disclosure.

        Section 10. Noncompetition.

        (a)   During the period commencing on the Termination Date and ending on
the first anniversary of the Termination Date (the "Noncompetition Period"),
Mr. Stephenson shall not, without the prior written consent of the Company,
either for Mr. Stephenson's own account or on behalf of or for the account of
any other Person (whether as an agent, employee, officer, director, shareholder,
investor, owner, member, manager, consultant, joint venturer, partner, trustee,
contractor, representative or any other capacity) engage or participate in,
directly or indirectly, any of the following businesses or enterprises (or any
successor or Affiliate thereof): FirstEnergy, Cinergy, AEP, OVEC, Strategic
Energy, Constellation New Energy or any other company that engages exclusively
in retail marketing in DP&L's service territory (which is defined as Ohio,
Indiana, Kentucky, Michigan and Pennsylvania) or the division and/or segment of
any such company (a "Retail Competitor"). Both parties agree that the foregoing
prohibitions shall not apply to the wholesale marketing operations of a Retail
Competitor. Notwithstanding the foregoing, nothing contained in this
Section 10(a) shall prevent Mr. Stephenson from purchasing and holding for
investment less than 1% of the shares of any corporation the shares of which are
regularly traded either on a national securities exchange or in the
over-the-counter market.

        (b)   During the Noncompetition Period, Mr. Stephenson shall not, either
for Mr. Stephenson's own account or on behalf of or for the account of any other
Person, directly or indirectly: (i) solicit or seek to hire any employee of the
Company (or any of its Affiliates), or induce or attempt to induce any employee
of the Company (or any of its Affiliates) to leave the employ of the Company (or
any of its Affiliates) or in any way disrupt, impair, damage or interfere with
the relationship between the Company (or any of its Affiliates) and any of its
employees, (ii) solicit any customer of the Company (or any of its Affiliates)
that has purchased goods or services from the Company (or any of its Affiliates)
at any time during the 12 month period preceding the Termination Date or that
the Company (or any of its Affiliates) is actively soliciting or has known plans
to solicit, for the purpose of selling, marketing or distributing any product,
pricing or service competitive with any product, pricing or service then offered
by the Company (or any of its Affiliates) or which the Company (or any of its
Affiliates) has known plans to offer or (iii) induce or attempt to induce any
customer, supplier or other Person having a business relationship with the
Company (or any of its Affiliates) to cease doing business with the Company (or
any of its Affiliates) or in any way disrupt, impair, damage or interfere with
the relationship between any such customer, supplier or other Person and the
Company (or any of its Affiliates).

        (c)   Mr. Stephenson shall not, at any time, make any negative,
derogatory, disparaging or pejorative statement, comment or other communication
concerning the Company or any of its Affiliates.

6

--------------------------------------------------------------------------------



        (d)   During the Noncompetition Period, Mr. Stephenson shall give
written notice to the Company prior to commencement of employment with a new
employer or otherwise undertaking any activity which could be in violation of
Section 10(a).

        Section 11. Indemnification/Insurance.    The Company shall indemnify
and defend Mr. Stephenson for his actions as an officer and employee of the
Company, in accordance with Article VII of the Company's By-Laws (as in effect
from time to time) (copy attached). In addition, the Company shall maintain
directors' and officers liability insurance for Mr. Stephenson while employed,
at a level equivalent to the most favorable and protective coverage for any
active officer of the Company.

        Section 12. Certain Definitions.    For purposes of this Agreement, the
following terms have the following meanings:

        "Affiliate" means, with respect to any Person, any other Person directly
or indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities or other ownership interests, contract or
otherwise.

        "Cause" shall have the meaning specified in the Letter Agreement.

        "Confidential Information" means all confidential, nonpublic and/or
proprietary information and all other information not generally known to the
public (including any information which may constitute a "trade secret" within
the meaning of Section 1333.61(d) of the Ohio Revised Code, any financial
information, any research materials, any marketing plans and related
information, any financial projections and any information with respect to
business or strategic plans) of, or relating to, the Company or any of its
Affiliates or a third Person with respect to which the Company or any of its
Affiliates has an obligation of confidentiality or secrecy; provided, however,
that the term "Confidential Information" shall not include any information which
is in the public domain through no fault of Mr. Stephenson.

        "Disability" shall have the meaning specified in the Letter Agreement.

        "Good Reason."    For purposes of this Agreement only, the term "Good
Reason" shall mean any of the following: (1) without Mr. Stephenson's express
written consent, the assignment to him of any material duties that are
materially inconsistent with his designated position and not contemplated by
Section 1 hereof or a material limitation or decrease in the scope of his power
or duties; (2) without Mr. Stephenson's express written consent, the Company's
removal, during the Term, of Mr. Stephenson from any of the positions indicated
in Section 1 hereof, except in connection with a termination of his employment
for Cause or as a result of death or Disability; or (3) without Mr. Stephenson's
express written consent, a reduction of his Base Salary to an amount less than
that previously determined and fixed by the Compensation Committee, other than a
reduction deemed necessary by the Board of Director's and applied to all
officers of the Company. This definition shall not apply for purposes of
Exhibit B (which contains its own definition of Good Reason as such term is used
in Exhibit B).

        "Governmental Authority" means any court, government (or governmental or
political subdivision thereof) or governmental department, commission, agency,
body, instrumentality or authority.

        "Person" means any individual, corporation, association, partnership,
firm, limited liability company, trust or other entity or enterprise or any
Governmental Authority.

        Section 13. Parties in Interest.    This Agreement is for the sole
benefit of the parties and shall not create any rights to any person not a
party. This Agreement is personal and may not be assigned by any party without
the prior written consent of the other party. Subject to the foregoing, this
Agreement

7

--------------------------------------------------------------------------------




shall be binding upon, inure to the benefit of, and be enforceable by, the
respective successors and assigns of the parties, but no assignment shall, of
itself, relieve any party of its obligations hereunder.

        Section 14. Entire Agreement.    This Agreement, including Exhibits A, B
and C and Schedule 1 to Exhibit A attached hereto, sets forth the entire
agreement and understanding of the parties in respect to the subject matter
hereof and supersedes all prior agreements, arrangements and understandings
relating to the subject matter hereof.

        Section 15. Interpretation.    The section and other headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Words used in this
Agreement in the singular number shall include the plural, and vice versa,
unless the context requires otherwise. Words of gender used in this Agreement
may be read as masculine, feminine or neuter as the context may require. The
terms "this Agreement", "hereto" "herein", "hereby", "hereof" and similar
expressions refer to this Agreement in its entirety and not to any particular
provision or portion of this Agreement. When a reference is made to Sections,
such reference shall be to a Section of this Agreement, unless otherwise
indicated. Whenever the words "include", "includes" or "including" are used
herein, they shall be deemed to be followed by the words "without limitation".

        Section 16. Law Governing.    This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Ohio without
regard to its conflicts of laws rules.

        Section 17. Counterparts.    This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which taken together shall constitute one and the same
instrument.

        Section 18. Amendment.    Any amendment to this Agreement or any waiver
of rights or any consent hereunder shall not be operative unless it is in
writing and signed by the party sought to be charged.

        Section 19. Equitable Relief.    Mr. Stephenson acknowledges that the
Company or its Affiliates may be irreparably injured by any breach of Sections 9
and 10. Accordingly, the Company shall be entitled to specific performance and
other injunctive relief as remedies for any breach (or threatened breach) of
Sections 9 and 10, in addition to all other remedies available at law or in
equity and Mr. Stephenson shall not raise the claim or defense that an adequate
remedy at law exists.

        Section 20. Severability.    If any provision of this Agreement or the
application thereof to any party or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to another party or circumstance shall not be affected thereby
and such provision shall be enforced to the greatest extent permitted by
applicable law and such invalidity or unenforceability shall not affect the
validity or enforceability of any other provision hereof. Without limiting the
generality of the foregoing, the parties agree that a court of competent
jurisdiction making a determination of the invalidity or unenforceability of any
provision of this Agreement shall have the power to reduce the scope, duration
or area of any such provision, to delete specific words or phrases, or to
replace any invalid or unenforceable provision in this Agreement with a
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable provision to the greatest extent
permitted by applicable law, and this Agreement shall be enforceable as so
modified.

        Section 21. Waiver.    The failure or delay on the part of any party to
insist upon strict performance of any of the terms or conditions of this
Agreement will not constitute a waiver of any of its rights hereunder. No right
or remedy herein conferred upon or reserved to any party is intended to be
exclusive of any other right or remedy and all such rights and remedies shall be
cumulative.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    DPL INC.
 
 
By
    

--------------------------------------------------------------------------------

James V. Mahoney
President and Chief Executive Officer
 
 
THE DAYTON POWER AND LIGHT COMPANY
 
 
By
    

--------------------------------------------------------------------------------

James V. Mahoney
President and Chief Executive Officer
 
 
    

--------------------------------------------------------------------------------

Gary Stephenson

8

--------------------------------------------------------------------------------



Exhibit A

RELOCATION BENEFITS

        In the event of any inconsistency between the terms of this Exhibit A
and the terms of the employee's employment agreement, the terms of the
employment agreement shall control.

A. Sale of Existing Home

        Provided the employee sells his current home in Massachusetts before
December 31, 2005, the Company will reimburse the employee for the real estate
commission not to exceed the prevailing rate in the community. The employee must
submit an invoice establishing the commission.

B. Finding a New Home

        The Company will reimburse the employee for the cost of one appraisal by
an independent appraiser on a home purchase at the employee's new location. This
is to assist the employee in determining the market value of the house.

        In addition, the Company will reimburse the employee for reasonable
costs incurred by the employee (and his family) for up to 2 house-hunting trips
to Dayton, Ohio.

C. Cost of the Move

        The Company will pay the actual cost of packing and moving the personal
belongings and household furnishings of the employee and his family, excluding
two vehicles, from his current home in Massachusetts to Dayton, Ohio; provided
that the Company will not pay for extraordinary expenses (such as insurance or
special moving procedures for fine art and other valuables and/or surcharges for
oversized items such as pianos).

        In addition, the Company will either (1) pay the cost of one-way coach
airfare for the employee and his family from Massachusetts to Dayton, Ohio and
the cost of moving his two cars from Massachusetts to Dayton, or (2) reimburse
the employee for mileage (at standard IRS reimbursement rates) for driving his 2
cars from Massachusetts to Dayton.

        The Company will also pay for the storage of the personal belongings and
household goods of the employee and his family, for a period not to exceed
90 days.

        Finally, to cover miscellaneous moving expenses, the Company will make
an additional payment to the employee in an amount equal to 5% of the sales
price of the employee's house in Massachusetts.

D. Withholding Tax Adjustment

        Certain relocation expense reimbursements are taxable income to the
employee and subject to payroll tax withholding. The Company will assist the
employee in meeting relocation tax obligations by "grossing-up" payments
covering taxable items as provided under the methodology set forth on Schedule 1
attached hereto.

9

--------------------------------------------------------------------------------



SCHEDULE 1

Tax Gross Up Methodology

GROSS-UP PERCENTAGES

Proposed percentages to include in any employment agreement negotiations.
Please see below for additional information and proposals.

FEDERAL

--------------------------------------------------------------------------------

  LOCAL

--------------------------------------------------------------------------------

  AGI *

--------------------------------------------------------------------------------

  Effective
Tax Rate #

--------------------------------------------------------------------------------

  For all compensation levels

--------------------------------------------------------------------------------

  100,000   23 %         200,000   27 % Dayton:   2.25 % 300,000   29 % Other
locales:   Various   400,000   31 %         500,000   32 %        

 
   
  MEDICARE

--------------------------------------------------------------------------------

  STATE

--------------------------------------------------------------------------------

    For all compensation levels

--------------------------------------------------------------------------------

  Taxable Income **

--------------------------------------------------------------------------------

  Effective
Tax Rate #

--------------------------------------------------------------------------------

  100,000   5 %         200,000   6 % All:   1.45 % 300,000   7 %        
400,000   7 %         500,000   7 %        

10

--------------------------------------------------------------------------------



EXHIBIT B

Date: September 17, 2004

Mr. Gary Stephenson
[Insert address]

Dear Gary:

        DPL Inc. ("DPL") and its subsidiary, The Dayton Power and Light Company
("DP&L") hereinafter collectively referred to as the "Company", considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its shareholders.
In this connection, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a Change of Control (as defined
in paragraph 2) can raise distracting and disrupting uncertainties and questions
among management personnel, can interfere with their whole-hearted attention and
devotion to the performance of their duties, and can even lead to their
departure, all to the detriment of the best interests of the Company and its
shareholders. Accordingly, the Board of Directors of DPL (the "Board of
Directors") and the Board of Directors of DP&L have determined that the best
interests of the Company and its shareholders would be served by assuring to
certain executives of the Company, including yourself, the protection provided
by a Letter Agreement which defines the respective rights and obligations of the
Company and the executive in the event of termination of employment subsequent
to a Change of Control.

        In order to effect the foregoing, this Letter Agreement sets forth the
Company's agreement to extend to you certain benefits upon a termination of
employment whenever occurring and to set forth the severance benefits which the
Company agrees will be provided to you in the event your employment with the
Company or, in the case of a Change of Control described in clause (iv) of
paragraph 2, with the successor to the Company, is terminated subsequent to a
Change of Control under the circumstances described in paragraph 3 below.

        In the event of any inconsistency between the terms of this Letter
Agreement and the terms of your employment agreement, the terms of this Letter
Agreement shall control.

1. OPERATION AND TERM OF LETTER AGREEMENT.

        This Letter Agreement shall become effective immediately upon the
execution hereof. This Letter Agreement shall continue until May 1, 2005, and
shall automatically renew for each consecutive twelve month period thereafter
(i.e., May 1st to April 30th), unless either the Company provides you or you
provide the Company a one (1) year prior written notice of its or your intention
not to renew this Letter Agreement. Notwithstanding the foregoing, the term of
this Letter Agreement shall continue in effect for a period of not less than
thirty-six (36) months after each Change of Control occurring during the term of
this Letter Agreement; and any benefit that accrues to you pursuant to the terms
of this Letter Agreement shall continue to be an obligation of the Company and
enforceable by you until paid in full, notwithstanding the subsequent
termination of this Letter Agreement; provided however that if the event
constituting a Change of Control is either the commencement of a tender offer,
or the entering into of an agreement referred to in item (ii) or (iii) of
paragraph 2, and such tender offer is still pending or such agreement has not
been consummated at the end of the thirty-six month period applicable to such
Change of Control, then without limitation of the other provisions of this
paragraph, such thirty-six month period shall be extended through the date on
which the tender offer or agreement is either (a) terminated or abandoned or
(b) consummated, whichever occurs first, and the thirty-six month period
provided for in paragraph 3.A. shall also be so extended. If more than one
Change of Control occurs during the term of this Letter Agreement, the
provisions of this Letter Agreement shall be applicable to each such Change of
Control.

11

--------------------------------------------------------------------------------




1.A. TERMINATION FOR ANY REASON.

        Notwithstanding any other provisions of this Letter Agreement to the
contrary, upon termination of employment for any reason at any time, the
following shall be paid or made available to you in compensation for services
previously rendered:

(i)The Company shall pay to you in a lump sum in cash not later than the Date of
Termination (as defined in paragraph 4) your full base salary through the Date
of Termination at the rate in effect at the Date of Termination; and also the
amount of the award or awards, if any, with respect to any completed period or
periods which, pursuant to the Management Incentive Compensation Program or any
other Company incentive compensation plan in which you are then participating
(other than any deferred compensation plan in which a contrary installment
payment election has been made), has been determined to have been earned by you
but which has not yet been paid to you.

(ii)The Company shall pay or make available to you all other accrued benefits of
any kind to which you are, or would otherwise have been, entitled through the
Date of Termination (as defined in paragraph 4).


2. CHANGE OF CONTROL.

        Except as provided in paragraph 1.A. above, no benefits shall be payable
hereunder unless there shall have been a Change of Control, as defined below,
and your employment by the Company shall thereafter have been terminated in
accordance with paragraph 3 below. For purposes of this Letter Agreement, a
"Change of Control" means any change in control of DPL, or its principal
subsidiary, DP&L, of a nature that would be required to be reported in response
to Item 6 (e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the "Exchange Act') as determined by the Board
of Directors of DPL in its sole discretion; provided that, without limitation,
such a Change of Control shall be deemed to have occurred if (i) any "person'
(as such term is defined in Sections 13 (d) and 14 (d) (2) of the Exchange Act;
hereafter, a "Person') other than DPL or DP&L or an entity then directly or
indirectly controlling, controlled by or under common control with DPL or DP&L
is on the date hereof or becomes or commences a tender offer to become the
beneficial owner, directly or indirectly, of securities of DPL or DP&L
representing (A) 15% or more of the combined voting power of the then
outstanding securities of DPL or DP&L if the acquisition of such beneficial
ownership or such tender offer is not approved by the Board of Directors of DPL
prior to the acquisition or the commencement of such tender offer or (B) 50% or
more of such combined voting power in all other cases; (ii) DPL or DP&L enters
into an agreement to merge or consolidate itself, or an agreement to consummate
a "combination' or "majority share acquisition' in which it is the "acquiring
corporation' (as such terms are defined in Ohio Rev. Code § 1701.01 as in effect
on December 31, 1990) and in which shareholders of DPL or DP&L, as the case may
be, immediately prior to entering into such agreement, will beneficially own,
immediately after the effective time of the merger, consolidation, combination
or majority share acquisition, securities of DPL or DP&L or any surviving or new
corporation, as the case may be, having less than 50% of the "voting power' of
DPL or DP&L or any surviving or new corporation, as the case may be, including
"voting power' exercisable on a contingent or deferred basis as well as
immediately exercisable "voting power', excluding any merger of DPL into DP&L or
of DP&L into DPL; (iii) DPL or DP&L enters into an agreement to sell, lease,
exchange or otherwise transfer or dispose of all or substantially all of its
assets to any Person other than to a wholly owned subsidiary or, in the case of
DP&L, to DPL or a wholly owned subsidiary(ies) of DPL; but not including (A) a
mortgage or pledge of assets granted in connection with a financing or (B) a
spin-off or sale of assets if DPL continues in existence and its common shares
are listed on a national securities exchange, quoted on the automated quotation
system of a national securities association or traded in the over-the-counter
market and immediately thereafter directly or indirectly owns at least fifty-one
percent (51%) of the voting securities of the resulting DP&L entity;

12

--------------------------------------------------------------------------------




(iv) any transaction referred to in (ii) or (iii) above is consummated; or
(v) those persons serving as directors of DPL or DP&L on February 1, 2000 (the
"Original Directors') and/or their Successors do not constitute a majority of
the whole Board of Directors of DPL or DP&L, as the case may be (the term
"Successors' shall mean those directors whose election or nomination for
election by shareholders has been approved by the vote of at least two-thirds of
the Original Directors and previously qualified Successors serving as directors
of DPL or DP&L, as the case may be, at the time of such election or nomination
for election).

3. TERMINATION FOLLOWING CHANGE OF CONTROL.

        A.    If any of the events described in paragraph 2 constituting a
Change of Control shall have occurred, then upon any subsequent termination of
your employment at any time within thirty-six months following the occurrence of
any such event, you shall be entitled to the benefits set forth in paragraph 5,
unless such termination is

(i)by the Company because of your Disability or for Cause;

(ii)by you without Good Reason, except that if no Change of Control has occurred
other than the commencement of a tender offer or the entering into of an
agreement referred to in item (ii) or (iii) of paragraph 2 by you for any
reason; or

(iii)because of your death.

Notwithstanding the foregoing sentence and any other provision herein to the
contrary, if (a) the event constituting the Change of Control is only the
commencement of a tender offer or the entering into of an agreement referred to
in item (ii) or (iii) of paragraph 2 above, (b) the tender offer or agreement is
abandoned or terminated, and (c) a majority of the Original Directors and/or
their Successors (as defined in paragraph 2 above) of DPL Inc. determine that
the tender offer or agreement will not effectuate or otherwise result in a
subsequent Change of Control and gives you written notice of such determination,
then, as to that particular event only, a subsequent termination of your
employment will not entitle you to the benefits set forth in paragraph 5.

        For purposes of this Letter Agreement, termination of your employment
shall be deemed to have occurred within thirty-six months following the
occurrence of a Change of Control if a Notice of Termination (as defined in
paragraph 4) with respect thereto is given within such three year period.

        B.    As used in this Letter Agreement, the terms "Disability", "Cause"
and "Good Reason" shall have the meaning set forth below:

(i)Disability. "Disability" shall mean your inability to perform the duties
required of you on a full-time basis for a period of six consecutive months
because of physical or mental illness or other physical or mental disability or
incapacity, followed by the Company giving you thirty days' written notice of
its intention to terminate your employment by reason thereof, and your failure
because of physical or mental illness or other physical or mental disability or
incapacity to resume the full-time performance of your duties within such period
of thirty days and thereafter perform the same for a period of two consecutive
months.

(ii)Cause. "Cause" shall mean (a) commission of a felony, (b) embezzlement,
(c) the illegal use of drugs, or (d) if no Change of Control has occurred other
than the commencement of a tender offer and/or the entering into of an agreement
referred to in items (ii) or (iii) of paragraph 2, the continued failure by you
to substantially perform your duties with the Company (other than any such
failure resulting from your physical or mental illness or other physical or
mental incapacity) as determined by the Board of Directors. Notwithstanding the
foregoing, Cause shall not be deemed to exist unless and until there shall have
been delivered to you a copy of a resolution duly adopted by written consent of
not less than three-fourths of

13

--------------------------------------------------------------------------------



the number of directors then in office (after reasonable notice to you and an
opportunity for you, together with you counsel, to be heard at a meeting of the
Board of Directors called and held for that purpose), finding that in the good
faith opinion of the Board of Directors you were guilty of conduct set forth
above in clauses (a), (b), (c) or (d) of the first sentence of this subparagraph
and specifying the particulars thereof in detail.

(iii)Good Reason. "Good Reason" shall mean:

(a)The assignment to you, without your express consent, of any duties
inconsistent with the written objectives approved by the Company with respect to
your position, duties, responsibilities and status with the Company in effect
immediately prior to a Change of Control, or a change or diminution in your
responsibilities, reporting requirements, titles or offices as described in the
Company's written objectives in effect immediately prior to a Change of Control,
or your removal from or any failure to re-elect you to any of such positions or
offices, except in connection with the termination of your employment for
Disability or Cause, or by you other than for Good Reason, or as a result of
your death.

(b)Failure by the Company to increase your annual base salary, at the time when
salary adjustments were historically made by the Company prior to the Change of
Control, by an amount which at least equals on a percentage basis the average
percentage increase in your base salary during the three (3) full calendar years
immediately preceding the Change of Control.

(c)A reduction by the Company of your base salary as in effect at the time of
the Change in Control (or, if greater, in effect 180 days prior to the time of a
Change in Control).

(d)Failure by the Company to continue in effect any benefit or compensation plan
(including but not limited to the Company's Management Incentive Compensation
Program, Key Employees Deferred Compensation Plan or any other pension, employee
stock ownership, life insurance, medical, health and accident, or disability
plan) in which you are participating at the time of a Change of Control or plans
providing you with substantially similar benefits; or the taking of any action
by the Company which would adversely affect your participation in or materially
reduce your benefits under any of such plans or deprive you of any material
fringe benefit enjoyed by you at the time of the Change of Control; or the
failure by the Company to provide you with the number of paid vacation days to
which you would then be entitled in accordance with the Company's vacation
policy in effect at the time of the Change of Control.

(e)The relocation of the Company's principal executive offices to a location
outside Montgomery County, Ohio, if at the time of a Change of Control you are
based at the Company's principal executive offices.

(f)The Company's requiring you to be based anywhere more than fifty miles from
the location where you are based at the time of a Change of Control (except for
required travel on the Company's business to an extent substantially consistent
with your business travel obligations as they existed at the time of a Change of
Control); or, in the event you consent to being based anywhere more than fifty
miles from such location, the failure by the Company to pay (or reimburse you
for) all reasonable moving expenses incurred by you relating to a change of your
principal residence in connection with such relocation and to indemnify you
against any loss (defined as the difference between the actual sale price of
such residence after the deduction of all real estate brokerage charges and
related selling expenses and the higher of (1) your aggregate investment in such
residence or (2) the fair market value of such residence as determined by a real
estate appraiser

14

--------------------------------------------------------------------------------



designated by you and reasonably satisfactory to the Company realized upon the
sale of such residence in connection with any such change of residence.

(g)The Company's requiring you to perform duties or services which necessitate
absence overnight from your place of residence, because of travel involving the
business or affairs of the Company, to a degree not substantially consistent
with the extent of such absence necessitated by such travel during the period of
twelve months immediately preceding a Change of Control.

(h)The failure of the Company to obtain the assumption of this Letter Agreement
by any successor as provided in paragraph 7 hereof.

(i)The Company's termination of your employment without satisfying any
applicable requirements of subparagraph (ii) above or of paragraph 4.

(j)If, within thirty-six months after the date of a Change of Control you
determine in good faith that due to the Change of Control, you are not able to
effectively discharge your duties.

        C.    Should your employment be terminated because of a Disability
within thirty-six (36) months following the occurrence of a Change of Control,
you shall be entitled to receive benefits under any Company employee salary
continuation plan or employee disability insurance plan then in effect in
accordance with the then applicable terms thereof; provided that if the Change
of Control is other than a Change of Control consisting only of the commencement
of a tender offer and/or the entering into of an agreement referred to in item
(ii) or (iii) of paragraph 2 above, you shall be entitled to receive such
benefits or benefits under any similar plan in effect as of the date of the
occurrence of such Change of Control, whichever shall result in the highest
amount of benefits being paid to you as a result of the Disability in question.

        D.    Notwithstanding anything in this Letter Agreement to the contrary,
if subsequent to a Change of Control your employment is terminated by the
Company for Cause, the Company shall pay or make available to you, in
compensation for services previously rendered, the amounts provided under
paragraph 1.A. above; and the Company shall thereupon have no further obligation
to you under this Letter Agreement.

4. NOTICE UPON TERMINATION.

        A.    Any termination of your employment subsequent to a Change of
Control, unless by you without Good Reason or because of your death, shall be
consummated by written Notice of Termination given to the other party. For
purposes of this Letter Agreement, "Notice of Termination" shall mean a notice
given by the Company, or by you following the event specified in subparagraph
3.B(iii), which indicates the specific termination provision or provisions in
this Letter Agreement relied upon, if any, and sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment.

        B.    "Date of Termination" shall mean

(i)if your employment is terminated by the Company for Cause, the date specified
in the Notice of Termination;

(ii)if you terminate your employment for Good Reason, the date specified in your
Notice of Termination; or

(iii)if your employment is terminated by the Company or by you for any other
reason, the date of such termination.

15

--------------------------------------------------------------------------------





5. COMPENSATION UPON TERMINATION.

        A.    If you are entitled to benefits under paragraph 3.A., then

(i)The Company shall pay to you as severance pay in a lump sum in cash not later
than the Date of Termination (or in the case of payments under (e), if, and to
the extent the amount of such payments are not known or calculable as of such
due date, as soon as the amount is known and calculable), subject, however, to
any contrary deferral election you may have made with respect thereto, the
amounts determined as provided below:

(a)In the event the Date of Termination precedes the completion of a period in
which, pursuant to the Management Incentive Compensation Plan or any other
Company incentive compensation plan in which you are then participating or have
participated, you could have earned compensation thereunder had your employment
not been terminated prior to the completion of such period, or in the event the
Date of Termination precedes the determination of compensation that you have
earned for a completed period under the Management Incentive Compensation Plan
or other incentive plan, then, with respect to each such period, except to the
extent described in Exhibit C attached hereto, you shall be entitled to an
amount equal to the average of the three highest of the last 10 annual award
payments made to you under the Management Incentive Compensation Plan or other
incentive plan prior to the Date of Termination (or for the years you have
participated in the Plan, if less than three or 10), including any portion of
any such payments which you elected to defer to your Standard Deferral Account
in the Company's Key Employees Deferred Compensation Plan.

(b)In lieu of further salary payments to you for periods subsequent to the Date
of Termination, an amount equal to 200% of the sum of (1) your annual base
salary (which base salary is computed before deduction for any deferred
compensation or other employee deferrals) at the rate in effect as of Date of
Termination (or, if higher, at the rate in effect at the time of the Change of
Control) plus (2), except to the extent described in Exhibit C hereto, the
average of the three highest of the last 10 annual award payments made to you
under the Company's Management Incentive Compensation Plan prior to the Date of
Termination (or for the years you have participated in the Plan if less than
three or 10), including any portion of any such payments which you elected to
defer to your Standard Deferral Account in the Company's Key Employees Deferred
Compensation Plan.

(c)In consideration of your agreeing to the following covenants in this
paragraph 5.A.(i)(c), if you are due an amount under paragraph 5.A.(i)(b), an
additional amount equal to one-half (1/2) the amount determined under
paragraph 5.A.(i)(b). In consideration of the Company's agreement to make this
payment per the terms of this paragraph 5.A.(i)(c), you agree that in the event
and only in the event that you receive any payments under this paragraph 5.A.,
then for a period of three years after termination of your employment for any
reason, you will not, without the Company's prior written consent, directly or
indirectly: (i) engage or participate in any of the following businesses or
enterprises (or any successors or affiliates thereof)—FirstEnergy, Cinergy, AEP,
OVEC, Strategic Energy, Constellation New Energy or any other company that
engages exclusively in retail marketing in DP&L's service territory (which is
defined as Ohio, Indiana, Kentucky, Michigan and Pennsylvania) or the division
and/or segment of any such company (a "Retail Competitor"), (ii) solicit for
employment with yourself or any firm or entity with which you are associated,
any employee of the Company or otherwise disrupt, impair, damage or interfere
with the Company's relationship with its employees; (iii) solicit for your own
behalf or on behalf of any other person(s), any customer of the

16

--------------------------------------------------------------------------------



Company that has purchased products or services from the Company at any time in
the twelve (12) months preceding your date of termination or that the Company is
actively soliciting or has known plans to solicit, for the purpose of marketing
or distributing any product, pricing or service competitive with any product,
pricing or service then offered by the Company or which the Company has known
plans to offer; or (iv) engage or be affiliated with any person(s), in the
development or marketing, including but not limited to the establishment of
product or service prices, of any product or service which will compete with any
product or service the Company is then developing or marketing in any geographic
market where the Company is doing or preparing to do business. Notwithstanding
the foregoing, the parties agree that the prohibition described in clause (i) of
the preceding sentence shall not apply to the wholesale marketing operations of
a Retail Competitor.

At all times, you (i) will keep all confidential, nonpublic and/or proprietary
information (including, for example, trade secrets, financial information,
customer information and business and strategic plans) of the Company
(regardless of when you became aware of such information) in strict confidence
and (ii) will not, directly or indirectly, use or disclose to any person in any
manner any of such information, except to the extent directly related to and
required by your performance of the duties assigned to you by the Company. You
will take all appropriate steps to safeguard such information and to protect it
against unauthorized disclosure, misuse, loss or theft. Upon termination of your
employment, you will promptly return to the Company, without retaining any
copies, all written or computer readable material containing any of such
information, as well as all other property and records of the Company, in your
possession or control.

The payment under this paragraph 5.A.(i)(c) and the payment under
paragraph 5.A.(i)(b) are herein together referred to as the "Additional
Compensation Payment."

Notwithstanding the above, to the extent permitted by applicable law as in
effect from time to time, you may elect to defer payment of all or a portion of
the Additional Compensation Payment by executing and delivering to the Company a
Deferral Election Form in the form attached as Exhibit A, in which event the
portion of the Additional Compensation Payment so deferred shall be credited to
your Standard Deferral Account in the Company's Key Employees Deferred
Compensation Plan.

Nothing in this paragraph 5.A.(i)(c) shall relieve you from any similar
covenants contained in your employment agreement, which covenants shall continue
in full force and effect in accordance with the terms thereof.

(d)Anything in the Management Incentive Compensation Plan, the Long Term
Incentive Plan or any action taken by the Board of Directors or any committee of
the Board of Directors pursuant thereto to the contrary notwithstanding, any
awards, whether in cash or Company shares, made under either such plan prior to
the Date of Termination which have been credited to your account but the payment
of which has been deferred.

(e)Any amount payable under paragraph 9 hereof.



(ii)The Company shall, at its expense, maintain in full force and effect for
your continued benefit all life insurance, health and accident, and disability
plans, programs and arrangements in which you were entitled to participate
immediately prior to the Date of Termination, or, if more favorable to you, on
the date of a prior Change of Control, provided that your continued
participation is possible under the terms of such plans, programs and
arrangements and/or applicable law (including, without limitation, the
non-discrimination requirements of Internal Revenue Code Section 105(h)). In the
event that the terms of any such plan, program

17

--------------------------------------------------------------------------------



or arrangement or applicable law do not permit your continued participation or
that any such plan, program or arrangement is discontinued or the benefits
thereunder materially reduced, the Company shall arrange to provide, at its
expense, benefits to you which are substantially similar to those which you were
entitled to receive under such plan, program or arrangement immediately prior to
the Date of Termination. The Company's obligation under this subparagraph
(ii) shall terminate on the earliest of the following dates:

(a)the third anniversary date of the Date of Termination; or

(b)the date an essentially equivalent and no less favorable benefit is made
available to you at no cost by a subsequent employer.

At the end of the applicable period of coverage set forth above, you shall have
the option to have assigned to you, at no cost and with no apportionment of
prepaid premiums, any assignable insurance owned by the Company and relating
specifically to you.

(iii)In the event that because of their relationship to you, members of your
family or other individuals are covered by a plan, program, or arrangement
described in subparagraph (ii) above immediately prior to the Date of
Termination, the provisions set forth in the above subparagraph shall apply
equally to require the continued coverage of such persons; provided, however,
that if under the terms of any such plan, program or arrangement, any such
person would have ceased to be eligible for coverage during the period in which
the Company is obligated to continue coverage for you, nothing set forth herein
shall obligate the Company to continue to provide coverage which would have
ceased even if you had remained an employee of the Company during such period.

        B.    The benefits provided under this Letter Agreement shall not be
treated as damages, but rather shall be treated as severance compensation to
which you are entitled under the terms and conditions provided herein. You shall
not be required to mitigate the amount of any benefit provided under this Letter
Agreement by seeking other employment or otherwise.

6. RIGHTS AS FORMER EMPLOYEE.

        Nothing contained in this Letter Agreement shall be construed as
preventing you, and shall not prevent you, following any termination of your
employment whether pursuant to this Letter Agreement or otherwise, from
thereafter participating in any benefit or insurance plans, programs or
arrangements (including, without limitation thereto, any retirement plans or
programs) in the same manner and to the same extent that you, as a former
employee of the Company, would have been entitled to participate had this Letter
Agreement not have been entered into.

7. SUCCESSORS.

        The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement to expressly and
unconditionally assume and agree to perform this Letter Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of such succession shall be a breach of
this Letter Agreement and shall entitle you to compensation from the Company in
the same amount and on the same terms as you would be entitled hereunder if you
terminated your employment for Good Reason regardless of whether you in fact
have done so, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.

        The above provisions of this paragraph 7 shall apply to (a) a spin-off
or sale of substantially all of the assets of only DP&L, or (b) a transaction
described in item (ii) of paragraph 2 above involving only

18

--------------------------------------------------------------------------------




DP&L unless DPL continues in existence with its common shares are listed on a
national securities exchange, quoted on the automated quotation system of a
national securities association or traded in the over-the-counter market and
immediately thereafter directly or indirectly owns at least fifty-one percent
(51%) of the voting securities of the resulting DP&L entity.

        This Letter Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amounts would still be payable to you hereunder if you had continued to
live, all such amounts, unless otherwise provided herein, shall be paid to such
beneficiary or beneficiaries as you shall have designated by written notice
delivered to the Company prior to your death or, failing written notice, to your
estate.

8. LEGAL FEES.

        The Company shall reimburse you in full for all legal fees and expenses
reasonably incurred by you in connection with this Letter Agreement(including,
without limitation, all such fees and expenses, if any, incurred in contesting
or disputing any termination of your employment subsequent to a Change of
Control or in seeking to obtain or enforce any right or benefit provided by this
agreement, regardless of the outcome, unless, in the case of a legal action
brought by you or in your name, a court finally determines that such action was
not brought in good faith by you).

9. GROSS-UP PAYMENT.

        In the event that any payment pursuant to this Letter Agreement or any
other agreement will be subject to the tax (the "Excise Tax") imposed by
Section 4999 of the Internal Revenue Code of 1986 ("Code") or any successor or
similar provision, the Company shall pay you an additional amount (the "Gross-Up
Payment") such that the net amount retained by you after deduction of any Excise
Tax on such payments (excluding payments pursuant to this paragraph 9), and
after deduction for any federal, state and local income tax and Excise Tax upon
the payment provided for by this paragraph, shall be equal to the amount of such
payments (excluding payments pursuant to this paragraph 9) before payment of any
Excise Tax (hereinafter the "Excise Tax Compensation Net Payment"). For purposes
of determining whether any of such payments will be subject to the Excise Tax
and the amount of such Excise Tax, any payments or benefits received or to be
received by you in connection with a Change of Control or your termination of
employment shall be treated as "parachute payments" within the meaning of
Section 280G of the Code, and all "excess parachute payments" within the meaning
of Section 280G of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company's independent
auditors and acceptable to you such payments or benefits do not constitute
parachute payments or excess parachute payments. For purposes of determining the
amount of the Gross-Up Payment, you shall be deemed to pay all federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rates of taxation in the state and locality of
your residence on the Date of Termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
your employment, you shall repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, an amount necessary so that
the total payments hereunder equal the Excise Tax Compensation Net Payment, plus
interest on the amount of such repayment at a rate equivalent to the rate
described in Section 280G (d) (4) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of your employment, the Company shall make an additional
Gross-Up Payment in respect of such excess (plus any interest payable with
respect to such excess) at the time that the amount of such excess is finally
determined.

19

--------------------------------------------------------------------------------




        The Gross-Up Payment shall be paid not later than the Date of
Termination or, if and to the extent such payment is not known or calculable as
of such date, as soon as the amount is known and calculable.

10. AGREEMENT TO PROVIDE SERVICES.

        In the event that (i) a Person commences a tender offer to become the
beneficial owner, directly or indirectly, of securities of DPL or DP&L
representing fifteen percent (15%) or more of the combined voting power of the
then outstanding securities of DPL or DP&L, as the case may be, or (ii) a Change
of Control occurs consisting of the entering into of an agreement referred to in
item (ii) or (iii) of paragraph 2 above, you agree that you will perform
services for the Company and that you will not voluntarily terminate your
employment with the Company until the first to occur of the following:

(i)the abandonment or termination of such tender offer or the transaction that
is the subject of the agreement; or

(ii)the occurrence of a Change of Control (other than the commencement of the
tender offer or the entering into of an agreement referred to in item (ii) or
(iii) of paragraph 2 above).

11. FUNDING OF MASTER TRUST.

        Upon a Change of Control, to the extent permitted by applicable law, the
Company shall immediately transfer to the Amended and Restated Master Trust
dated February 1, 1995, as amended (or to an Other Trust as defined in such
Trust) previously established to secure the Company's obligations to
participants under various Company deferred and incentive compensation plans,
cash in an amount sufficient to fund all payments which would be made to you
hereunder if your employment was terminated on the date of the Change of Control
under circumstances in which payments under paragraph 5 hereof would become due
and payable to you, including, without limitation, cash in an amount sufficient
to fund payments of all future medical, life insurance, accident and disability
plans as provided in paragraphs 5.A (ii) and (iii) hereof, and the Gross-Up
Payment as defined in paragraph 9 above, in each case based on reasonable
estimates.

12. NOTICES.

        All notices required or permitted to be given under this Letter
Agreement shall be in writing and shall be mailed (postage prepaid by either
registered or certified mail) or delivered, if to the Company, addressed to

        (a)   Prior to a Change of Control, to the Corporate Secretary of the
Company at:

The Dayton Power and Light Company
MacGregor Park
1065 Woodman Drive
Dayton, Ohio 45432
Attention: Corporate Secretary

        (b)   After a Change of Control, to the Trustees at:

Chernesky, Heyman & Kress P.L.L.
Suite 1100
10 Courthouse Plaza, S.W.
Dayton, Ohio 45402
Attn: Richard J. Chernesky, Esq., Richard A. Broock, Esq. and Frederick J.
Caspar, Esq.

        (c)   and if to you, addressed to

Gary Stephenson

Any party may change the address to which notices to such party are to be
directed by giving written notice of such change to the other parties in the
manner specified in this paragraph.

20

--------------------------------------------------------------------------------



13. MISCELLANEOUS.

        No provision of this Letter Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing, signed by you and such officer of the Company as may be specifically
designated by the Board of Directors. No waiver by any party hereto at any time
of any breach by any other party hereto of, or of compliance by such other party
with, any condition or provision of this Letter Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this agreement.

14. GOVERNING LAW.

        The validity, interpretation, construction and performance of this
Letter Agreement shall be governed by the laws of the State of Ohio, without
giving effect to the principles of conflicts of law thereof.

15. VALIDITY.

        The provisions of this Letter Agreement are divisible; if any provision
of this Letter Agreement is ruled invalid or unenforceable by any court, such
invalidity or enforceability, shall not affect the validity or enforceability of
any other provision, which shall remain in full force and effect; and such
provision shall be modified by such court consistent with the intent of the
parties to the extent necessary to render it valid and enforceable, if possible.

16. NO RIGHT TO EMPLOYMENT.

        Nothing in this Letter Agreement shall confer upon you the right to
continue employment with the Company, or obligate you to continue employment
with the Company (except as provided in paragraph 10); nor shall it interfere
with the rights of the Company to discharge you or take other action with
respect to you, subject to the Company's providing the benefits specified herein
in accordance with the terms hereof.

        If this Letter Agreement (as modified by Exhibit C) letter correctly
sets forth our agreement on the subject matter hereof, please so confirm by
signing and returning the enclosed copy.

    Very truly yours,
DPL INC.
 
 
By:
/s/  JAMES V. MAHONEY      

--------------------------------------------------------------------------------

James V. Mahoney
President and Chief Executive Officer
 
 
THE DAYTON POWER AND LIGHT COMPANY
 
 
By:
/s/  JAMES V. MAHONEY      

--------------------------------------------------------------------------------

James V. Mahoney
President and Chief Executive Officer
Confirmed and agreed to:
 
 
 


--------------------------------------------------------------------------------

Date
 


--------------------------------------------------------------------------------

Gary Stephenson

21

--------------------------------------------------------------------------------



EXHIBIT C

Date: September 17, 2004

Mr. Gary Stephenson
[Insert address]

Dear Gary:

        This Exhibit C is hereby made and entered into by and among DPL Inc.
("DPL"), its subsidiary, The Dayton Power and Light Company ("DP&L") hereinafter
collectively referred to as the "Company" and you and shall be deemed an
amendment and modification of the Letter Agreement attached hereto as Exhibit B,
in accordance with the provisions of Section 13 thereof. The provisions of
paragraph 5.A.(i)(a) and paragraph 5.A.(i)(b) of Exhibit B are each hereby
amended in their entirety to read as follows:

5.A.(i)(a) In the event the Date of Termination precedes the completion of a
period in which, pursuant to the Management Incentive Compensation Plan or any
other Company incentive compensation plan in which you are then participating or
have participated, you could have earned compensation thereunder had your
employment not been terminated prior to the completion of such period, or in the
event the Date of Termination precedes the determination of compensation that
you have earned for a completed period under the Management Incentive
Compensation Plan or other incentive plan, then, with respect to each such
period, you shall be entitled to an amount equal to the average of the three
highest of the last 10 annual award payments made to you under the Management
Incentive Compensation Plan or other incentive plan (the "Actual MICP Award")
prior to the Date of Termination (or, if you have not participated in the plan
for at least three award cycles, you shall be entitled to an amount equal to the
three (3) year average of the greater of your Actual MICP Award or the Target
Award for the years in which you participated in the plan, and the Target Award
for the years in which you did not participate in the plan) including any
portion of any such payments which you elected to defer to your Standard
Deferral Account in the Company's Key Employees Deferred Compensation Plan.

5.A(i)(b) In lieu of further salary payments to you for periods subsequent to
the Date of Termination, an amount equal to 200% of the sum of (1) your annual
base salary (which base salary is computed before deduction for any deferred
compensation or other employee deferrals) at the rate in effect as of Date of
Termination (or, if higher, at the rate in effect at the time of the Change of
Control) plus (2) the average of the three highest of the last 10 annual award
payments made to you under the Company's Management Incentive Compensation Plan
prior to the Date of Termination (or, if you have not participated in the plan
for at least three award cycles, you shall be entitled to an amount equal to the
three (3) year average of the greater of your Actual MICP Award or the Target
Award for the years in which you participated in the plan, and the Target Award
for the years in which you did not participate in the plan), including any
portion of any such payments which you elected to defer to your Standard
Deferral Account in the Company's Key Employees Deferred Compensation Plan.

22

--------------------------------------------------------------------------------





        If this Exhibit C correctly sets forth our agreement on the subject
matter hereof, please so confirm by signing and returning the enclosed copy.

    Very truly yours,
DPL INC.
 
 
By:
/s/  JAMES V. MAHONEY      

--------------------------------------------------------------------------------

James V. Mahoney
President and Chief Executive Officer
 
 
THE DAYTON POWER AND LIGHT COMPANY
 
 
By:
/s/  JAMES V. MAHONEY      

--------------------------------------------------------------------------------

James V. Mahoney
President and Chief Executive Officer
Confirmed and agreed to:
 
 
 


--------------------------------------------------------------------------------

Date
 


--------------------------------------------------------------------------------

Gary Stephenson

23

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(ee)

